Title: To Thomas Jefferson from Henry Dearborn, 23 April 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War DepartmentApril 23. 1807
                        

                        I have the honor of proposing for your approbation Samuel Noah as Cadet in the Regiment of Artillerists in the service of the United States.
                  Accept Sir assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    